DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The action is in response to claims dated 2/8/2022.
Claims pending in the case: 1-20

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7, 11, 13, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable by Lamb (US 20090010485) in view of AlShaykh (US 20110131520).

Regarding claim 1, Lamb teaches, a method, comprising: at a first electronic device that includes a display: 
displaying, on the display, a user interface that is associated with an application, the user interface displayed with a control user interface element for changing a display property of the user interface (Lamb: Fig. 14, [67]: “The image viewer overlays a set of controls over the image in pane 602”); 
detecting an input directed to the control user interface element (Lamb: Fig. 14, [67]: user may select one of the control buttons); and 
in response to detecting the input, and while continuing to display the user interface: concurrently displaying on the display (Lamb: Fig. 14, [67, 74]: If user selects the “Menu” icon, several selectable options are displayed): 
a first selectable option for changing the display property of the user interface on the display of the first electronic device (Lamb: Fig. 14, [78]: Drop down menu has edit option – cut, crop etc. changes in display property); and 
a second selectable option for requesting display at a second electronic device, distinct from the first electronic device, of a user interface that includes content from the user interface (Lamb: Fig. 14, [79]: Drop down menu has a transfer content option; [74]: transferred content may be viewed in the second user’s interface).
However although Lamb transferred content may be displayed on the second device, Lamb does not specifically teach, option for requesting display;
	AlShaykh teaches, option for requesting display (AlShaykh: [11, 132]: [11]: “The built-in applications, such as "Photos" or "Gallery" in such phones, expose a "Show Via Home Network" function in the Options menu of the application. This function sends the media content viewed or rendered in the application to a rendering device in the home network; [132]: media control options invoked in response to user input which include an option to transfer content).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lamb and AlShaykh because the combination would not only enable transferring of content to a second device but also rendering of the content to a second device. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable the user to render media content on other available devices for a richer viewing or listening experience, for example, the user may experience the media content using a video screen which is larger and has a higher quality of rendering relative to the screen of the mobile phone. (see Alshaykh [5]).

Regarding claim 3, Lamb and AlShaykh teach the invention as claimed in claim 1 above and further teach, wherein the second selectable option is displayed in accordance with a determination that the second electronic device has satisfied secure- connection criteria (AlShaykh: [32]: identify devices with the media capabilities only in the home network (secure connection criteria)).

Regarding claim 7, Lamb and AlShaykh teach the invention as claimed in claim 1 above and further teach, comprising: receiving a selection of the first selectable option; and in response to receiving the selection of the first selectable option, changing a display property of the user interface on the display of the first electronic device (Lamb: Fig. 14, [78]: Drop down menu has edit option – cut, crop etc. changes in display property).

Regarding Claim(s) 11, 13 and 17, this/these claim(s) is/are similar in scope as claim(s) 1, 3 and 7 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 20, this/these claim(s) is/are similar in scope as claim(s) 1. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable by Lamb (US 20090010485) and AlShaykh (US 20110131520) in view of Micewicz (US 20150350590) .

Regarding claim 2, Lamb and AlShaykh teach the invention as claimed in claim 1 above and further teach, comprising: receiving a selection of the second selectable option; and in response to receiving the selection of the second selectable option: …; and sending, to the second electronic device, an instruction to display the content from the user interface (AlShaykh: [11, 132]: [11]: sends content to view in another device instead of the mobile device; [53]: instruction send from mobile device to render content in second device).
Although implied, Lamb and AlShaykh do not specifically teach ceasing to display the user interface that includes content from the user interface on the display at the first electronic device.
Micewicz teaches, ceasing to display the user interface that includes content from the user interface on the display at the first electronic device (Micewicz: [7, 40]: cease display of content in first device after transfer to second device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lamb, AlShaykh and Micewicz because the combination would not only enable transferring of content to a second device and transfer  consumption using the second device such that the first device stops displaying. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would save power by discontinuing display of same content on multiple devices when such an option is unneeded.

Regarding Claim(s) 12, this/these claim(s) is/are similar in scope as claim(s) 2. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 4-6, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable by Lamb (US 20090010485) and AlShaykh (US 20110131520) in view of Bell (US 20140006974).

Regarding claim 4, Lamb and AlShaykh teach the invention as claimed in claim 3 above and further teach, wherein the determination that the second electronic device has satisfied the secure-connection criteria is made when the first electronic device and the second electronic device have .. communication link (AlShaykh: [32]: identify devices with the media capabilities only in the home network (secure connection criteria)).
However Lamb and AlShaykh does not specifically teach, an active communication link;
Bell teaches, an active communication link (Bell: [36]: content may be transferred between users in an active communication session).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lamb, AlShaykh and Bell because the combination would enable transferring content during an active communication as is a common practice in the art.

Regarding claim 5, Lamb, AlShaykh and Bell teach the invention as claimed in claim 4 above and further teach, wherein the determination that the second electronic device has satisfied the secure-connection criteria is made when the first electronic device and the second electronic device are registered to a same user account (AlShaykh: [32]: devices in the user’s home network).

Regarding claim 6, Lamb, AlShaykh and Bell teach the invention as claimed in claim 5 above and further teach, wherein the determination that the second electronic device has satisfied the secure-connection criteria is made after a user has provided an indication that the first electronic device and the second electronic device are trusted devices (Bell: [32]: content transfer may involve handshaking by the users indicating that a transfer can be done).

Regarding Claim(s) 14-16, this/these claim(s) is/are similar in scope as claim(s) 4-6 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 8-10, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable by Lamb (US 20090010485) and AlShaykh (US 20110131520) in view of McGlennon (US 20050278649).

Regarding claim 8, Lamb and AlShaykh teach the invention as claimed in claim 7 above and further teach, wherein changing the display property of the user interface includes editing the user interface of the first electronic device (Lamb: Fig. 14, [78]: Drop down menu has edit option – cut, crop etc. changes in display property).
However Lamb and AlShaykh does not specifically teach, includes minimizing the user interface of the first electronic device;
McGlennon teaches, includes minimizing the user interface of the first electronic device (McGlennon: Fig. 3, [35]: Options to maximize and minimize content may be displayed as selection options in a menu list that may be accessed using a right click);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lamb, AlShaykh and McGlennon because the combination would enable accessing menu options by using a right click to access other common functions such as options to maximize and minimize content in addition to edit and transfer content. The combination adds flexibility and makes the system more user-friendly where a user has the option to edit the size of content using options in a list accessed easily using a right click without having to always use the buttons at the very top right corner to change size.

Regarding claim 9, Lamb and AlShaykh teach the invention as claimed in claim 7 above and further teach, wherein changing the display property of the user interface includes editing the user interface (Lamb: Fig. 14, [78]: Drop down menu has edit option – cut, crop etc. changes in display property).
However Lamb and AlShaykh does not specifically teach, maximizing the user interface to fill substantially all of the display of the first electronic device;
McGlennon teaches, includes maximizing the user interface to fill substantially all of the display of the first electronic device (McGlennon: Fig. 3, [35]: Options to maximize and minimize content may be displayed as selection options in a menu list that may be accessed using a right click);

Regarding claim 10, Lamb and AlShaykh teach the invention as claimed in claim 1 above but not, wherein the input over the control user interface element is made by a right-click or a hover operation at the first electronic device;
McGlennon teaches, wherein the input over the control user interface element is made by a right-click or a hover operation at the first electronic device (McGlennon: Fig. 3, [35]: Options to maximize and minimize content may be displayed as selection options in a menu list that may be accessed using a right click).
The same motivation to combine the prior arts, stated above applies.

Regarding Claim(s) 18-19, this/these claim(s) is/are similar in scope as claim(s) 8-9 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in attached 892. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176